FILED
                             NOT FOR PUBLICATION                            MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HANG CHEN,                                        No. 08-73717

               Petitioner,                        Agency No. A097-951-879

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Hang Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law and we review for

substantial evidence factual findings. Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008). We deny the petition for review.

       Substantial evidence supports the agency’s finding that Chen failed to

establish that the incidents of repeated questioning by police about his mother’s

whereabouts, the threat of arrest, or nearly being hit by a police officer, rise to the

level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir.

2003); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (unfulfilled threats, without

more, generally do not constitute past persecution).

       Substantial evidence also supports the agency’s finding that Chen failed to

establish that his fear of future persecution was objectively reasonable. See

Nagoulko, 333 F.3d at 1018 (possibility of future harm too speculative to be basis

for fear of future persecution). We reject Chen’s contention that his situation is

analogous to the petitioner in Zhou v. Gonzales, 437 F.3d 860, 867-69 (9th Cir.

2006), who submitted more testimonial and documentary evidence to support the

objective basis of his fear of future persecution. Accordingly, Chen’s asylum

claim fails.




                                            2
      Because Chen failed to establish his eligibility for asylum, he necessarily

failed to meet the higher standard of eligibility for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, in his opening brief, Chen does not make any argument challenging

the agency’s denial of CAT relief. See Husyev, 528 F.3d at 1183 (CAT claim

waived where petitioner failed to advance argument in support of it).

      PETITION FOR REVIEW DENIED.




                                          3